DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 6/24/2021.  Claims 1-22 are pending.  Claims 17-22 are newly presented.  The previous 112(f) interpretation remains.  The previous claim objections have been withdrawn due to applicant’s amendment.  The previous 112(b) rejections have been withdrawn due to applicant’s amendment.  This action is Final.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/23/2021 and 7/30/2021 were filed after the mailing date of the Non-Final Rejection on 3/31/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10-13, 15, 17-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (U.S. 2018/0149073).
Shen discloses a valve device configured to control cooling water in a heating element of a vehicle, comprising: a housing (11) including a housing main body (11) defining an inner space therein, a 
Regarding claim 2, Shen further discloses wherein the housing has a plurality of the ports (E2, E3), the pipe member includes a plurality of the pipes connected to each other (fig. 2), and the valve device further comprising: a plurality of seal units (S2, S3, see fig. 4) provided to the pipes and configured to fluid-tightly seal an outer peripheral wall of the valve body.
Regarding claim 3, Shen further discloses a gasket (see the unlabeled stadium shaped gasket in fig. 2 below numeral 20, see this gasket also in fig. 10 at the contact surface where P3 and P2 meet the housing) provided between the pipe member and the housing main body on a radially outside of the pipes and configured to seal fluid-tightly between the pipe member and the housing main body (best shown in fig. 10).	
Regarding claim 4, Shen further discloses wherein the housing has a plurality of the housing-side fastening holes (see at least three of the fastening holes shown in fig. 2 near E2 and E3), and a center of the port is positioned on a straight line that connects two of the plurality of housing-side fastening holes or is positioned inside a triangle formed by connecting three of the housing fastening holes (inside a triangle formed by the three fastening holes shown, or at least having portions that are inside the triangle).
Regarding claim 10, Shen further discloses wherein the pipe has a pipe main body (the solid, flat-ish portion of O2 that has the pipes P3 and P2 projecting therefrom) and a pipe projection (P3 and/or P2), and the pipe projection projects outward from an outer wall of the pipe main body.
Regarding claim 11, Shen further discloses wherein the housing has a mounting surface (either the flat surface where E3 and E2 are located in fig. 2 or a surface such as the bottom flat surface in fig. 2) on an outer wall of the housing main body, the mounting surface is configured to be opposed to the heating element in a status where the housing is attached to the heating element (the housing is at least capable of being attached to a heating element), and the pipe projection is on a virtual plane that is parallel to the mounting surface (either a horizontal plane parallel with the bottom surface horizontal plane or a vertical plane parallel with the vertical plane of the surface where E2 and E3 are located, especially as the pipe projection is three dimensional and extends both vertically and horizontally).
Regarding claim 12, Shen further discloses wherein the pipe member includes a plurality of the pipes (P2, P3) and a pipe connection part (the solid, flat-ish portion of O2 that has the pipes P3 and P2 projecting therefrom), and the pipe connection part connects parts of the plurality of pipes on a side of the housing main body.
Regarding claim 13, Shen further discloses wherein the housing has a housing opening (see fig. 10, the opening for the housing that is immediately adjacent to the cover 12 near SL3 on the right and SL2 on the left), which connects the inner space of the housing main body with the outside of the housing main body, and a cylindrical housing inner wall having one end connected to the housing opening and defining the inner space (the vertically extending wall portions), the valve has a shaft (2) on the rotational axis, the valve device further comprises: a partition part (the part near 11d and 11b in fig. 10) having a partition part main body, which is in the housing opening and partitions the inner space from the outside of the housing main body, and a shaft insertion hole which is defined in the partition part main body and enables insertion of one end of the shaft therethrough (fig. 10), and an inner diameter of the housing opening is larger than an inner diameter of an end of the housing inner wall on an opposite side of the housing opening (notice how the inner diameter of the housing opening as defined above is larger than an inner diameter of an end of the housing wall on an opposite side of the opening and near SL4 and B1 in fig. 10).

Regarding claim 17, Shen further discloses wherein the housing-side fixing part includes an extending portion that extends along the outer wall of the housing main body (the outer surface of the housing-side fixing part that extends horizontally which extends along the outer wall of the housing main body which also extends horizontally and is adjacent to the housing-side fixing part).
Regarding claim 18, Shen further discloses wherein the extending portion extends in a direction toward the pipe member (horizontally in fig. 2 toward pipe member O2).
Regarding claim 20, Shen further discloses wherein an end surface of the housing-side fixing part on a side of the pipe member is located at a same plane as the pipe mounting surface (as they both are located along a vertical plane as shown in fig. 2 to abut against O2), and the end surface of the housing-side fixing part on the side of the pipe member and the pipe mounting surface define the housing gap therebetween (at least partially define the gap as the cut-out for the gap extends laterally and defines the ear for the housing-side fixing part).
Regarding claim 21, Shen further discloses wherein an end portion of the housing-side fastening hole on a side of the housing main body is located closer to the pipe member than a housing connection part (the end of the housing-side fastening hole on the plane at E2 and E3 in fig. 2 that abuts against O2 .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen.
	Regarding claim 9, Shen discloses the claimed invention and further discloses the pipe having a pipe main body (the flat-ish structure that P2 and P3 extend from) and a pipe end on an opposite side of a port of the pipe main body (the ends of P2 and P3 away from the housing 11), but does not appear to disclose the pipe end has an inner diameter larger than an inner diameter of the pipe main body and has an outer diameter larger than the outer diameter of the pipe main body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the pipe ends and main body such that the pipe end has an inner diameter larger than an inner diameter of the pipe main body and has an outer diameter larger than the outer diameter of the pipe main body, since a change in size of a component has been held to be within the level of ordinary skill in the art.  The motivation for doing so would be to have particularly desired fluid characteristics such as the pipe increasing in diameter to lessen the flow velocity or couple to an already existing system that has a larger diameter pipe end to connect to.
Regarding claim 16, Shen discloses the claimed invention but does not appear to disclose the pipe fastening member being a tapping screw configured to be screwed into the housing-side fastening hole while performing tapping on the housing-side fastening hole.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening member of Shen to be a tapping screw, as .

Allowable Subject Matter
Claims 5-8, 14, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
On page 11, the applicant argues the tabs and the pipe mounting surface do not form a gap therebetween.  The examiner respectfully disagrees.  Inasmuch as the applicant’s gap Sh1 is between the longitudinally extending housing-side fixing part 251 to 256 and the laterally extending pipe mounting surface 202, the gap in Shen is similarly between the longitudinally extending housing-side fixing part (the ear) and the laterally extending pipe mounting surface (the planar surface that abuts against O2).
On page 12, the applicant argues that there is no housing-side fixing part having a housing-side fastening hole formed therein and being fixed to a pipe-side fixing part of a pipe member through the housing-side fastening hole.  The examiner respectfully disagrees as Shen shows a pipe fastening member (BT1) passed through the pipe-side fastening hole and screwed in the housing-side fastening hole (as described in para 42 for the bolts)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753